Citation Nr: 0844829	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a rating in excess of 10 percent for right 
knee disability.

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 2001 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
right knee disability (rated 10 percent) and denied service 
connection for left knee disability, bilateral tibial stress 
fractures and bilateral plantar fascitis.  In a subsequent 
January 2007 decision the RO granted service connection for 
bilateral tibial fractures and for bilateral plantar 
fascitis.  Accordingly, these matters are not before the 
Board.  A Travel Board hearing pertaining to the remaining 
issues on appeal was scheduled for August 2008 but the 
veteran failed to appear and did not indicate a desire to 
reschedule.  

The issue of entitlement to service connection for left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any action is required on his part.


FINDING OF FACT

The veteran's right knee disability is not manifested by 
flexion limited to 30 degrees or less; instability or 
subluxation; or compensable limitation of extension.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 
5257, 5260, 5261 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A subsequent March 2006 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).  Additionally, in specific regard to the 
veteran's claim for increase for right knee disability, a May 
2008 letter gave notice of how VA determines disability 
ratings and indicated that in determining a rating, VA 
considers evidence regarding the nature and symptoms of the 
condition, severity and duration of the symptoms, the impact 
of the condition and symptoms on employment, and specific 
test results including range of motion findings.  Further, 
the letter listed examples of evidence that might support a 
claim for an increased rating and provided notice of the 
specific rating criteria contained in 38 C.F.R. § 4.71a, 
Codes 5256-5262, the rating Codes applicable to knee 
disability.   The Board finds that the specific explanations 
provided pertaining to the procedure for assigning the 
rating, the applicable rating criteria and the necessary 
evidence was in substantial compliance with the recent Court 
of Appeals for Veteran's Claims (Court) ruling in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with an examination done on behalf of VA in February 
2004 and a VA examination in December 2006. The veteran has 
not identified any additional evidence pertinent to his 
claims.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Service medical records reveal some level of knee problems in 
service.  A September 2001 progress note shows a diagnosis of  
right knee patellofemoral syndrome.  In December 2002, a bone 
scan showed findings compatible with bilateral tibial stress 
fractures.   A March 2003 Medical Evaluation Board 
Examination then showed that the veteran was complaining of 
pain in both legs.  Musculoskeletal examination showed some 
tenderness in the anterior aspect of both tibias.  Range of 
motion of both knees was from 0 degrees extension to 130 
degrees flexion.  The diagnosis was leg pains and chronic 
bilateral tibial stress fractures.  On his March 2003 Report 
of Medical History the veteran reported that he had had 
problems with pain and swelling in his knee.  

On February 2004 examination done on behalf of VA,  the 
veteran reported that he had been suffering from right knee 
patellofemoral syndrome since 2001.  His symptoms included 
right knee pain and popping and these symptoms occurred 
constantly.  He was not receiving any treatment.  Functional 
impairment included difficulty walking after performing hard 
or numerous activities but the veteran had not lost time at 
work.  Physical examination showed that the right knee 
joint's general appearance was normal.  Range of motion was 
from 0 to 140 with pain occurring at 90 degrees.  Motion was 
not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  Drawer and McMurray tests of 
both knees were within normal limits.  Right knee X-rays were 
within normal limits.  The examiner noted that a subjective 
factor was a history of right knee pain and an objective 
factor was pain on flexing the right knee.  The examiner also 
noted that the right knee problem affected the veteran's 
daily activities by limiting walking and standing secondary 
to pain.  

In his March 2005 Notice of Disagreement the veteran 
indicated that both of his knees cracked, popped and caused 
much pain, sitting or standing.  

On his December 2005 Form 9 the veteran indicated that his 
tibial problems in service also caused his knees to hurt.  

In a February 2006 letter the veteran's mother indicated that 
the veteran had complained of leg pain (involving the knees, 
legs, ankles and feet) since basic training.  When she would 
visit him while he was stationed at Fort Polk she observed 
that he could barely walk after he got off duty.  

An August 2006 VA progress note shows that the veteran was 
seen for pain in both legs with more pain upon activity.  

On December 2006 VA right knee examination the veteran 
reported intermittent right knee pain since service with 
remissions.  He would take anti-inflammatories for the pain.  
He could only stand for 15 to 30 minutes and was able to walk 
more than 1/4 mile but less than 1 mile.    He also experienced 
stiffness, along with  locking episodes several times a year.  
Flare-ups of the right knee were generally mild.  Physical 
examination showed that range of motion was 0 to 140 degrees 
with pain at 100 degrees.  There was tenderness and crepitus 
in the right knee joint but instability was not shown.  The 
diagnosis was right patellofemoral syndrome.  The examiner 
noted that the veteran's right knee disability had a mild 
effect on chores and exercise and prevented participation in 
sports.  Otherwise the right knee was not found to interfere 
with the veteran's daily activities.  

In his November 2008 brief, the veteran's representative 
argued that the current 10 percent rating assigned to the 
veteran's right knee disability did not contemplate the 
constant pain experienced in the right knee.  He also argued 
that a higher than 10 percent rating was warranted given that 
the veteran could only stand for 15 to 30 minutes.     

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) 
provide guidance on when separate ratings for knee disability 
may be assigned under the limitation of motion codes in 
addition to ratings under Diagnostic Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when 
limitation of knee motion is compensable or (under Diagnostic 
Code 5003 or 5010), when there is X-ray evidence of arthritis 
together with a finding of painful motion.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to 
veteran's disabilities has not varied significantly during 
the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Rating in excess of 10 percent for right knee disability

The veteran's right knee disability is rated 10 percent 
disabling under Code 5260 for limitation of flexion.  Under 
Code 5260, limitation of flexion is rated 20 percent when to 
30 degrees and 30 percent when to 15 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  In the instant case, the veteran's 
flexion has not been found to be limited to 30 degrees or 
less at any time during the appeal period.  Accordingly, a 
rating in excess of 10 percent for limitation of flexion is 
not warranted.  Id. 

The right knee can also be rated under Code 5261, for 
limitation of extension.  Under Code 5261, limitation of 
extension is rated 50 percent, when to 45 degrees; 40 
percent, when to 30 degrees; 30 percent, when to 20 degrees; 
20 percent when to 15 degrees; 10 percent, when to 10 
degrees; and 0 percent, when to 5 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.  In the instant case, the veteran's 
extension has been shown to be to 0 degrees throughout the 
appeal period.  Accordingly, a rating under Code 5261 is not 
warranted.  Id.  

The veteran has also essentially suggested the possibility of  
a separate rating for arthritis with painful motion.  See 
38 C.F.R. § 4.71A, Code 5003.  Under Code 5003, if there is 
X-ray evidence of arthritis with limitation of motion that is 
noncompensable (under Codes 5260 and/or 5261), a 10 percent 
rating is for application for each major joint involved.  Id.  
Such a rating cannot be afforded to the veteran, however, as 
he has already been assigned a compensable rating under Code 
5260.  Id. 

As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability.  Under Code 5257 a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability, a 20 percent rating for moderate 
subluxation or lateral instability, and a 30 percent rating 
for severe subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Code 5257.  In the instant case there is no 
objective evidence of instability or subluxation of the left 
knee.  Notably, neither subluxation nor instability was shown 
at any of the examinations of record or in any of the other 
medical findings of record.  Accordingly, a rating under Code 
5257 is not warranted.  Id.

The Board has also considered whether any other rating codes 
applicable to knee disability might be employed to award the 
veteran a rating in excess of 10 percent.  As impairment of 
the tibia is already separately rated and neither impairment 
of the fibula nor dislocated semilunar cartilage is shown, 
however, ratings under these alternative codes are not 
warranted.  See 38 C.F.R. § 4.71a, Codes 5258, 5262.  
Additional factors that could provide a basis for an increase 
have also been considered; the evidence does not show that 
the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. 
App. 202.  He does have some functional limitations due to 
pain but these have not been shown to be more than mild in 
degree. Notably, as far as the veteran's daily activities are 
concerned, the only noted restrictions are mild impairment of 
the ability to exercise (including difficulty standing and 
walking any significant distance) and mild impairment in the 
ability to perform chores.  Also, the veteran's functioning 
has not been shown to be additionally limited by fatigue, 
weakness, lack of endurance or incoordination.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right knee disability.  38 C.F.R.  § 3.321.  Although the 
record reasonably shows that the veteran could not perform a 
job involving a great deal of standing or walking, it does 
not show that his right knee disability would prevent him 
from performing a less strenuous occupation.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.   


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee disability is denied.


REMAND

In his November 2008 brief, the veteran's representative 
argued that the veteran's right knee disability has placed 
undue stress on his left knee, resulting in current left knee 
disability.  Given that the RO has not addressed the 
veteran's claim on the basis of a theory of secondary service 
connection; given that the veteran has alleged current left 
knee pain; given that the veteran has additional service-
connected disabilities (i.e. bilateral tibial disability and 
bilateral plantar fascitis) that could potentially affect the 
function of the left knee); and given that the veteran has 
not received an examination specifically focused on potential 
disability of the left knee, the Board finds that a remand is 
necessary to afford him such an examination.  On Remand the 
RO should attempt to obtain any available treatment records 
for left knee disability (if any exist).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for left knee 
pain or disability since August 2006 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified.

2.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine whether the veteran has any 
current left knee disability and if so, 
the etiology of such disability.  The 
veteran's claims folder should be made 
available to the examiner in conjunction 
with the examination.  Any indicated tests 
should be performed.  The examiner should 
then provide an opinion as to  whether 
such disability is at least as likely as 
not related to the veteran's military 
service or to any of the veteran's 
service-connected disabilities including 
his right knee disability, bilateral 
tibial disability or bilateral plantar 
fascitis.  The examiner should explain the 
rationale for the opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


